DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/13/22 has been entered.
 
Response to Arguments
Applicant's arguments filed 5/13/22 have been fully considered but they are not persuasive.  Applicant asserts that the cited references fail to teach the claimed float cases and their relative positioning.  Applicant’s interpretation of the references’ teachings is not found in the references, and Applicant’s assumption of the teachings is mere conjecture.  Nothing in the references suggest float cases that are at the same height or are required to be at the same height.  In fact, Dittmer teaches float cases with the same structure and relative positioning as claimed, except they are not disposed on the rear of the tanks.  As explained in the rejection below, such position on the rear of the tanks would have been obvious.

Response to Amendments
The rejections of claims 1-22 under 35 USC 103 set forth in the prior Office action are withdrawn in order to present new rejections in view of amendments to the claims.

Claim Objections
Claim 20 is objected to because of the following informalities:  “side of door” (last line) should be “side of the door”.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 and 8-23 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 20130117944 by Moon et al. in view of U.S. Patent Application Publication 20100236091 by Dittmer et al. and U.S. Patent Application Publication 20060000111 by Cho et al.
As to claim 1, Moon teaches a clothes treatment apparatus comprising a cabinet 10 (fig. 1) defining a treatment chamber 12 and a cycle chamber 20 below the treatment chamber (fig. 5) and that includes a tank module frame (fig. 5, any of the shown components can indicate a frame) forward of the cycle chamber; a steam unit 30 (fig. 5) in the cycle chamber; a heat pump unit 22 (see also para. 84); a water supply tank 62 separably received in a tank installation space defined by a front side of the tank module frame (fig. 25); and a drainage tank 63 separably received in a tank installation space (fig. 25), wherein the height of the tanks is greater than a depth of the tanks (fig. 5, note shape of the tanks’ receiving space in module 60; see also fig. 25, noting the general shape of the tanks).
Moon teaches a water supply tank level sensor and a drainage tank level sensor (para. 217), but is silent as to the particular structure of its water level sensors.  However, Dittmer teaches a water level sensor for a drainage water tank in a clothes treatment apparatus (abstract).  Dittmer specifically teaches a float case (guide housings 10/11, fig. 3) fixed to a water tank, a float 3 in the float case that moves up and down by buoyancy, and a detecting sensors S to sense the float (para. 15).
One of ordinary skill in the art would recognize as obvious to modify the sensors taught by Moon to be the sensors taught by Dittmer.  Dittmer teaches that its sensor provides the advantages of low cost, almost trouble-free operation, and restricted possibility of tampers (paras. 27-30).  One of ordinary skill in the art would be motivated to modify Moon for these reasons.  Furthermore, one of ordinary skill in the art would have recognized as obvious to locate the sensors for the water supply and drainage tanks at respective locations on a first side of the tank module frame.  Dittmer teaches that its sensors are located on a housing in which the tanks are inserted (fig. 4, para. 14) in order to sense whether the tanks are inserted and present in the housing.  Dittmer teaches that it is important to monitor the insertion status of the tanks in order to prevent overflow or water damage (para. 2).  One of ordinary skill in the art would have thus been motivated to install the sensors on a tank module frame in order to monitor the insertion status of the tanks of Moon to prevent overflow or water damage, as taught by Dittmer.
Moon is silent as to the particular locations of its sensors, and thus does not teach that the sensors are in a facing side of the tank module frame facing a rear of the tanks with the float cases being at corresponding locations at rear sides of the tank.  Moon likewise does not teach that the lower end of the second float case is above a lower end of the first float case, an upper end of the second float case is above an upper end of the first case, and the second sensor is above the first sensor (e.g. the second float case and sensor for the drainage tank is above the first float case and sensor for the water supply tank).  However, one of ordinary skill in the art would have recognized as obvious to locate the sensors in the claimed locations.  Cho teaches a clothes treatment apparatus with a condensate drainage tank 25 (fig. 3) with a level sensor 28 between and spaced apart from upper and lower ends of the tank.  Cho teaches that its sensor is located at a designated height in order to sense when the liquid level reaches that designated height (para. 34).  Also, Dittmer teaches that its sensors are at upper and lower portions of its tank are to monitor respective maximum and minimum fill levels (para. 21).  Dittmer further teaches that the second float case is entirely above the first float case.
Based on the teachings of Cho and Dittmer, it would have been readily apparent to one of ordinary skill in the art to locate the drainage level sensor of Moon above the water level sensor.  The function of the water supply level sensor taught by Moon is to ensure a sufficient amount of fresh water is available for a cycle, and the function of the drainage level sensors of Moon and Cho is to ensure that the drainage tank has a sufficient amount of empty space to hold condensed water generated in a cycle.  It follows that the water level sensor of the drainage tank would be higher than that for the water supply tank in order to determine when the drainage tank has reached full capacity, as opposed to the function of the water supply tank level sensor which is to determine when the tank is empty.  Furthermore, since Cho teaches that its sensor 28 is between and spaced apart from upper and lower ends of the tank in order to sense when the liquid level reaches that designated height, it follows that the sensors and corresponding float cases would be at rear sides of the tanks in order to locate them at a designated height to detect a particular water level, and also to sense insertion of the tanks since the tanks of Moon are inserted from a front side of the apparatus.
Therefore, the claimed invention would have been obvious at the time it was filed.
As to claim 2, upon the obvious modification discussed above in view of Cho and Dittmer, the first sensor would be at a corresponding range between upper and lower ends of the first float case (see Dittmer, fig. 3, noting that the sensor detects the float at a designated position within its range of movement).
As to claim 3, Dittmer teaches a sensor S1/S2 (fig. 3) at a corresponding height at an upper end of the float case 10, and the float 3 is configured to move lower than the sensor in response to the level of the water lowering, which one of ordinary skill in the art would have recognized as obvious to be the desired function of the water supply tank sensor of Moon, as modified to have the sensor structure taught by Dittmer.
As to claim 4, Cho teaches a tank 25 (fig. 3) with a level sensor 28 between upper and lower ends of the tank.  Cho teaches that its sensor is located at a designated height in order to sense when the liquid level reaches that designated height (para. 34).  Based on Cho’s teachings, it would have been readily apparent to one of ordinary skill in the art to locate the level sensor of Moon at a height at an inward surface of the rear side of the tank at which a particular liquid level is to be sensed, in particular, at a level to indicate sufficient water level in the water supply tank.
As to claim 5, Dittmer teaches that its sensors are located on a housing in which the tanks are inserted (fig. 4, para. 14) in order to sense whether the tanks are inserted and present in the housing.  One of ordinary skill in the art would have recognized as obvious to locate the sensor at a corresponding location to determine whether the tank is received in the tank installation space of Moon.
As to claim 6, the sensor S1/S2 of Dittmer would fail to sense the float 3 based on the float moving below the sensors.
As to claim 8, Dittmer teaches that its sensors are located on a housing in which the tanks are inserted (fig. 4, para. 14) in order to sense whether the tanks are inserted and present in the housing.  One of ordinary skill in the art would have recognized as obvious to locate the sensor at a corresponding location to determine whether the tank is mounted in the tank installation space of Moon.
As to claim 9, Moon teaches a control unit to control the steam unit (para. 131) and heat pump unit (para. 133) and can do so in response to signals from the water supply level sensor and drainage level sensor (see para. 211).  Moon teaches that its control unit is located within the apparatus 100, but does not teach a particular location of the control unit (para. 65).  However, one of ordinary skill in the art would have recognized as obvious to locate the control unit in the cycle chamber.  Moon teaches that it is advantageous to mount the control unit such that space for clothes is maximized (para. 31).  One of ordinary skill in the art would have therefore had motivation to locate the control unit in the cycle chamber in order to maximize space for clothes.
As to claim 10, the function of the first sensor (water supply level sensor) taught by Moon is to ensure a sufficient amount of fresh water is available for a cycle (see para. 211, suggesting that the sensor is used to ensure sufficient water is available).  One of ordinary skill in the art would have recognized as obvious that if an amount of water in the tank is sufficient for a cycle at the beginning of the cycle, the control unit would be configured to supply steam, and the steam supply would continue for the cycle even if the water level (and corresponding height of the float) lowers during the cycle.
As to claim 11, the function of the first sensor (water supply level sensor) taught by Moon is to ensure a sufficient amount of fresh water is available for a cycle (see para. 211, suggesting that the sensor is used to ensure sufficient water is available); it therefore would have been obvious that the control unit would be configured to determine if the water level in the water supply tank is sufficient for operating the apparatus.
As to claim 12, the function of the first sensor (water supply level sensor) taught by Moon is to ensure a sufficient amount of fresh water is available for a cycle (see para. 211, suggesting that the sensor is used to ensure sufficient water is available); it therefore would have been obvious that the control unit would withhold supplying of steam if the water level (and corresponding height of the float) would be insufficient to operate for a cycle.
As to claim 13, Dittmer teaches that its floats 3 have magnets 2 that are sensed by the sensors (para. 15).
As to claim 14, Dittmer teaches that the sensor S1/S2 is at a height of a maximum movable height of the float 3 (fig. 3) in the float case 10.
As to claim 15, the function of the first sensor (water supply level sensor) taught by Moon is to ensure a sufficient amount of fresh water is available for a cycle (see para. 211, suggesting that the sensor is used to ensure sufficient water is available); it follows that the water supply tank would necessarily be sized to provide an amount of water for at least one cycle and that the height of the float case would be at a height to guarantee a minimum amount of water for a cycle.
As to claim 16, based on the teachings of Cho and Dittmer discussed above, the first sensor would be upward from a corresponding height from a bottom of the water tank to detect whether a sufficient amount of water is present in the water supply tank (see Dittmer, fig. 3, noting an upper sensor to detect a maximum fill level 12).  Also, the function of the first sensor (water supply level sensor) taught by Moon is to ensure a sufficient amount of fresh water is available for a cycle (see para. 211, suggesting that the sensor is used to ensure sufficient water is available).
As to claim 17, the lower end of the first float case would be above a bottom of the water supply tank for the reasons discussed above in regards to claim 16.
As to claim 18, each of the sensors would be in a rear surface of the facing side of the tank module frame toward the cycle chamber in order to detect the insertion of the tanks, as discussed above.
As to claim 19, Moon teaches that the tank module frame is in front of an inlet duct 29 (fig. 5) that partitions a tank installation space and the cycle chamber, and the water supply and drainage tanks are separably mounted in the tank installation space (figs. 5 and 25).
As to claim 20, Moon teaches a door 14 (fig. 1; also door panel cover of door module 60 may be the claimed door, fig. 5) and that the front sides of the water supply and drainage tanks are exposed to a user through an opening at the front of the tank module frame and that the tanks face an inner side of the door when the door is closed (see fig. 21).
As to claim 21, one of ordinary skill in the art would have recognized as obvious that the lower end of the second float case would be above the upper end of the first float case for the reasons discussed above in regard to claim 1.
As to claim 22, one of ordinary skill in the art would have recognized as obvious that a preset sensing area of the first sensor would be closer to an upper moving limit of the first float than a lower moving limit of the first float since the sensor would be configured to detect a full condition of the water supply tank, since the float would move upwards toward the sensor to detect a filled condition, and the absence of water would move the float downwards away from the sensor to detect an unfilled condition.
As to claim 23, Moon teaches that the tank module frame has an opening at its front side and the tanks are received through the opening (figs. 5 and 25).


Claims 7, 24, and 25 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 20130117944 by Moon et al. in view of U.S. Patent Application Publication 20100236091 by Dittmer et al. and U.S. Patent Application Publication 20060000111 by Cho et al. as applied to claim 1 above, and further in view of U.S. Patent Application Publication 20110174022 by Ryu et al.
As to claim 7, Moon does not teach that an upper side of the drainage tank is rounded.  However, Ryu teaches a clothes treatment apparatus with a tank 70 having an upper rounded portion (figs. 4 and 5).  One of ordinary skill in the art would understand that the rounded portion can reduce interference with an installation space, as demonstrated by fig. 5 of Ryu.  As depicted, the rounded upper portion is necessary to reduce interference with a partition in an installation space.
Cho teaches a tank 25 (fig. 3) with a level sensor 28 between upper and lower ends of the tank.  Cho teaches that its sensor is located at a designated height in order to sense when the liquid level reaches that designated height (para. 34).  Based on Cho’s teachings, it would have been readily apparent to one of ordinary skill in the art to locate the float case of Dittmer at a height at an inward surface of the rear side of the tank of Moon at which a particular liquid level is to be sensed, the location necessarily being lower than a rounded upper rear side for proper insertion monitoring (see Dittmer, para. 1, fig. 3, the sensor necessarily being located such that it comes into close contact with the rear of the tank).  Therefore, the claimed invention would have been obvious at the time it was filed.
As to claim 24, Moon teaches that its water tanks have respective storing spaces with flat bottoms and water holes at upper sides (fig. 25).
Moon does not teach that an upper side of the drainage tank is rounded.  However, Ryu teaches a clothes treatment apparatus with a tank 70 having an upper rounded portion (figs. 4 and 5).  One of ordinary skill in the art would understand that the rounded portion can reduce interference with an installation space, as demonstrated by fig. 5 of Ryu.  As depicted, the rounded upper portion is necessary to reduce interference with a partition in an installation space.
Cho teaches a tank 25 (fig. 3) with a level sensor 28 between upper and lower ends of the tank.  Cho teaches that its sensor is located at a designated height in order to sense when the liquid level reaches that designated height (para. 34).  Based on Cho’s teachings, it would have been readily apparent to one of ordinary skill in the art to locate the float case of Dittmer at a height at an inward surface of the rear side of the tank of Moon at which a particular liquid level is to be sensed, the location necessarily being lower than a rounded upper rear side for proper insertion monitoring (see Dittmer, para. 1, fig. 3, the sensor necessarily being located such that it comes into close contact with the rear of the tank).  Therefore, the claimed invention would have been obvious at the time it was filed.
As to claim 25, one of ordinary skill in the art would have recognized as obvious to have tank supporting members protruding from the bottom of the tank for the well-known purpose of supporting a tank (see Ryu, fig. 5, noting various structures than can support the tank).  One of ordinary skill in the art would have understood that underside supporting structures, such as “feet,” support bars, mounting lugs, discharge valves, etc. were well-known and would have been obvious to include for their known purpose with expected results and a reasonable expectation of success.  Therefore, the claimed invention would have been obvious at the time it was filed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Spencer Bell whose telephone number is (571)272-9888. The examiner can normally be reached Monday - Friday 9am - 6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on 571.272.1414. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SPENCER E. BELL/             Primary Examiner, Art Unit 1711